Citation Nr: 9918771	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  97-33 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a temporary total convalescent rating under 38 
C.F.R. § 4.30 (1998), following surgery in March 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1968 to 
October 1969.  This appeal arises from a June 1997 rating 
decision of the Buffalo, New York, regional office (RO) which 
denied entitlement to a temporary total convalescent rating 
under 38 C.F.R. § 4.30.

On May 28, 1999, a hearing was held at the RO before Barbara 
B. Copeland, who is a member of the Board of Veterans' 
Appeals (Board) rendering the final determination in this 
claim and who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
Supp. 1999).


FINDINGS OF FACT

A temporary total convalescent rating under 38 C.F.R. § 4.30 
was granted by the RO in June 1999 and there is no longer a 
case or issue in controversy.


CONCLUSION OF LAW

The issue of the veteran's entitlement to a temporary total 
convalescent rating under 38 C.F.R. § 4.30 (1998), following 
surgery in March 1997, no longer requires an appellate 
determination by the Board of Veterans' Appeals.  38 U.S.C.A. 
§§ 511, 7104 (West 1991); 38 C.F.R. §§ 19.7, 20.101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a rating action dated in June 1997, the veteran was denied 
a temporary total convalescent rating under 38 C.F.R. § 4.30, 
following surgery in March 1997.  Thereafter, a notice of 
disagreement was received in July 1997.  The statement of the 
case was issued in August 1997.  The veteran's substantive 
appeal was received in October 1997.  Subsequent to a 
personal hearing before the undersigned on 
May 28, 1999 and the receipt of evidence, the veteran was 
granted a temporary total convalescent rating by the RO under 
38 C.F.R. § 4.30 (1998) from March 3, 1997 to 
April 30, 1997.

Thus, as the RO has already allowed the full benefit sought 
by the veteran in connection with his appropriately developed 
claim for a temporary total convalescent rating under 38 
C.F.R. § 4.30, no case or controversy remains for Board 
consideration at this time.  Accordingly, the veteran's 
appeal is dismissed as moot.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. §§ 19.7, 20.101 (1998).


ORDER

The appeal for a temporary total convalescent rating under 38 
C.F.R. § 4.30 (1998), following surgery in March 1997, is 
dismissed.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

